DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, method claims in the reply filed on August 25, 2021 is acknowledged.

Allowable Subject Matter
Claims 1 – 16 and 21 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 10 recite, inter alia, a method comprising the steps of providing a workpiece including a semiconductor substrate, a first ILD layer over the semiconductor substrate, and a first metal feature in the first ILD layer, depositing a second metal feature over the workpiece such that the second metal feature is electrically coupled to the first metal feature, patterning the second metal feature to form a first trench adjacent to the first metal feature, depositing a blocking layer over the workpiece, wherein the blocking layer selectively attaches to the first ILD layer, depositing a barrier layer over the workpiece, wherein the barrier layer selectively forms over the second metal feature relative to the first ILD layer and depositing a second ILD layer over the workpiece.  Although, several prior art references teach selective deposition of metallic layers preferentially on the metal rather than the dielectric, they fail to show the step of patterning the second metal feature to form a first trench adjacent to the first metal feature.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 11 – 16 recite, inter alia, a method comprising the steps of providing a workpiece including a semiconductor substrate, a first ILD layer over the semiconductor substrate, a first metal feature in the first ILD layer, and a second metal feature over the first ILD layer such that the second metal feature is electrically coupled to the first metal feature, patterning the second metal feature to form a first trench adjacent to the first metal feature, treating the workpiece with a blocking agent having a head group attachable to the first ILD layer,4Application No. 16/737,591Attorney Docket No. P2019-0979/24061.4005US01 depositing a barrier layer over the workpiece, wherein the blocking agent prevents the barrier layer from being deposited over the first ILD layer, removing the blocking agent to expose the first ILD layer and depositing a second ILD layer over the workpiece.  Although, several prior art references teach selective deposition of metallic layers preferentially on the metal rather than the dielectric, they fail to show the step of patterning the second metal feature to form a first trench adjacent to the first metal feature.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 21 – 24 recite, inter alia, a method comprising the steps of providing a workpiece including a semiconductor substrate, a first ILD layer over the semiconductor substrate, and a first metal feature in the first ILD layer, depositing a second metal feature over the workpiece such that the second metal feature is electrically coupled to the first metal feature, patterning the second metal feature to form a first trench adjacent to the first metal feature, treating the workpiece with a blocking agent having a head group attachable to the first ILD layer, thereby selectively forming a blocking layer to the first ILD layer, depositing a barrier layer over the workpiece, wherein the barrier layer selectively forms over the second metal feature relative to the first ILD layer and depositing a second ILD layer over the workpiece.  Although, several prior art references teach selective deposition of metallic layers preferentially on the metal rather than the dielectric, they fail to show the step of patterning the second metal feature to form a first trench adjacent to the first metal feature.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan, US 2021/0257295; Tois, US 11,094,535; Farm, US 11,081,342; Lin, US 11,049,799; Park, US 11,024,577; Huang, US 2021/0082802; Lee, US 2021/0082813; Dutta, US 10,879,107; Kim, US 2020/0144103 and Dubin, US 2004/0266167 teach forming interconnect structures by incorporating selective passivation and deposition techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        September 21, 2021